NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                 ______________

                                       No. 21-3372
                                     ______________

                            UNITED STATES OF AMERICA

                                              v.

                                  JOHN W. BARRY, JR.,
                                              Appellant
                                    ______________

                     On Appeal from the United States District Court
                             for the District of New Jersey
                             (D.C. No. 1-20-cr-00744-001)
                      District Judge: Honorable Robert B. Kugler
                                    ______________

                    Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                 on September 22, 2022

             Before: AMBRO, RESTREPO, and FUENTES, Circuit Judges

                                 (Filed: November 3, 2022)

                                     ______________

                                        OPINION*
                                     ______________




*
 This disposition is not an opinion of the full Court and under I.O.P. 5.7 does not constitute
binding precedent.
FUENTES, Circuit Judge.

         John Barry, Jr., proceeding pro se on appeal, challenges his criminal convictions on

a number of grounds, including a lack of jurisdiction.         None of his arguments are

meritorious, and most are frivolous. We therefore will affirm his convictions.

                                              I.

         Barry conspired with others to promote a “mortgage recovery” scheme in which he

and his co-conspirators helped clients obtain tax refunds from the Internal Revenue Service

(“IRS”) for fraudulent claims. To carry out the scheme, Barry and his co-conspirators

created false IRS Forms 1099-MISC1 for Barry’s clients and caused these forms to be filed

with the IRS. The forms falsely reported that the clients’ mortgage lenders, or mortgage

processing companies, paid income to the clients, and withheld and paid to the IRS

substantial taxes from this purported income. In truth, the clients did not receive any

payments or income from their mortgage lenders, and no taxes were ever withheld from

the fictitious income or paid to the IRS. Barry also collaborated with a co-conspirator to

prepare the clients’ individual tax returns using the false forms, which were then filed with

the IRS. The IRS issued tax refunds totaling more than $3 million based on these false

forms.

         Barry was indicted on fourteen criminal counts. After a trial, the jury found Barry

guilty on thirteen of those counts: one count of conspiracy to defraud the United States, in



1
 Individuals and entities normally use Form 1099-MISC to report payments to non-
employees in the course of their trade or business, and to report any federal income tax
withheld from the payment and paid to the IRS.

                                              2
violation of 18 U.S.C. § 371; ten counts of assisting in the preparation of a false tax return,

in violation of 26 U.S.C. § 7206(2); one count of obstructing the administration of the

internal revenue laws, in violation of 26 U.S.C. § 7212(a); and one count of failing to file

an individual income tax return, in violation of 26 U.S.C. § 7203. The District Court

sentenced Barry to 144 months in prison, followed by three years’ supervised release, and

ordered him to pay more than $4.2 million in restitution. He timely appealed and is

proceeding pro se on appeal.2

                                              II.

         The Government characterizes Barry’s opening brief as “almost completely

incoherent.”3 This description is accurate. However, we construe pleadings by pro se

litigants liberally and hold them to a less stringent standard than formal pleadings drafted

by lawyers.4 Under a liberal review of Barry’s pro se brief, we identify several arguments

that Barry raises. We review these arguments in two groups: (1) challenges to jurisdiction,

and (2) other arguments.

                                              A.

         Barry’s main arguments challenge the jurisdiction of the District Court. “We

scrutinize jurisdictional questions and legal conclusions under a plenary standard of




2
  Barry was represented by appointed counsel in the District Court, despite his attempts to
proceed pro se. This Court appointed appellate counsel for Barry, but he waived his right
to counsel and has elected to represent himself on appeal.
3
    Gov’t Br. at 6.
4
    Estelle v. Gamble, 429 U.S. 97, 106 (1976); Haines v. Kerner, 404 U.S. 519, 520 (1972).

                                              3
review.”5 First, Barry argues that the District Court did not have personal jurisdiction over

him. He asserts that he is not subject to federal criminal tax statutes or the jurisdiction of

the United States because of his purported legal and political status, including because he

alleges that he renounced his U.S. citizenship.6

         “A federal district court has personal jurisdiction to try any defendant brought

before it on a federal indictment charging a violation of federal law.”7 It is undisputed that

Barry was indicted and appeared before the District Court throughout his prosecution,

including during his jury trial. The District Court thus had personal jurisdiction over him.

         Second, Barry argues that the District Court did not have subject-matter jurisdiction

over his criminal case. He asserts that the Government failed to provide any factual

evidence to establish jurisdiction. He also asserts that the District Court refused to disclose

its jurisdiction to adjudicate the case, and did not have the Government provide proof of

jurisdiction in an evidentiary hearing.




5
    Sistrunk v. Rozum, 674 F.3d 181, 186 (3d Cir. 2012).
6
  Barry repeatedly asserts that he is not a U.S. citizen, and instead identifies himself in
various ways, including as an “unincorporated American National,” an “American
National State Citizen,” an “unincorporated natural man,” and a “New Jerseyan.” He
insists, however, that he is not making a “sovereign citizen” argument.
7
 United States v. Rendon, 354 F.3d 1320, 1326 (11th Cir. 2003); see also United States v.
McLaughlin, 949 F.3d 780, 781 (2d Cir. 2019) (per curiam); United States v. Pryor, 842
F.3d 441, 448 (6th Cir. 2016); United States v. Perez, 752 F.3d 398, 407 (4th Cir. 2014);
United States v. Marks, 530 F.3d 799, 810 (9th Cir. 2008); United States v. Lussier, 929
F.2d 25, 27 (1st Cir. 1991).

                                               4
         Federal district courts have original jurisdiction over all offenses against the laws of

the United States.8 This includes jurisdiction over federal tax offenses.9 Neither the

District Court nor the Government had to furnish proof of jurisdiction over Barry’s case

since the federal criminal charges against him were brought in the appropriate court with

original jurisdiction. Accordingly, the District Court had both personal and subject-matter

jurisdiction in Barry’s criminal case.10

                                                B.

         Barry raises several other legal arguments, none of which have any merit. He first

raises an affirmative defense of common-law misnomer, alleging that the person named as

the defendant in his criminal case is “John W. Barry Jr.” but that he is “John-Wesley-

jr.:Barry©”11 and thus not the named defendant. Barry provides several documents in his

appellate briefs that undermine his claim and show that he is in fact the defendant named

in the criminal case, regardless of whatever trade name he adopts.12

         Barry also seems to raise a Brady violation. He asserts that the District Court

refused to allow him to introduce exculpatory evidence about his alleged legal status as



8
    18 U.S.C. § 3231.
9
  See United States v. Isenhower, 754 F.2d 489, 490 (3d Cir. 1985); see also United States
v. Karlin, 785 F.2d 90, 91 (3d Cir. 1986) (finding that claims that the district court lacked
jurisdiction because he was not a “person” within meaning of the criminal tax statute was
frivolous).
10
     We therefore have jurisdiction to consider this appeal pursuant to 28 U.S.C. § 1291.
11
     Barry also refers to himself as “John-Wesley-jr.:Barry,” without the copyright symbol.
12
  For example, Barry provides his birth certificate, a certificate of assumed name, and
other documents that show his name as “John Wesley Barry Jr.”

                                                5
“John-Wesley-jr.:Barry©,” and that this refusal deprived him of due process. Barry’s

argument fails on its face.      Brady only applies to the non-disclosure of material,

exculpatory evidence by the Government.13 However, Barry does not allege that the

Government withheld any evidence in violation of Brady; he only alleges that he was not

permitted to introduce evidence about his alleged legal status as “John-Wesley-

jr.:Barry©.”

         Next, Barry broadly asserts violations of due process.        He argues that the

Government violated his due process rights because it did not give him notice or an

opportunity to cure his indiscretions prior to bringing the criminal case. However, the

statutes that Barry violated served as notice that his actions were unlawful.            The

Government is not required to notify a person that he is breaking the law before the

Government prosecutes that person. Barry also argues that the Government violated his

due process rights by initiating the criminal case without establishing personal jurisdiction

over him, but we have already found that the District Court had personal jurisdiction. Barry

then argues that the District Court judge violated his due process rights by threatening to

hold him in contempt of court. The judge ordered Barry to be held in contempt but also

purged and vacated that order the same day. Without further explanation from Barry on

the facts or his specific argument, we cannot find that holding Barry in contempt of court

for less than a day violated his due process rights.14



13
     See Brady v. Maryland, 373 U.S. 83, 87 (1963).
14
  In his reply brief, Barry also argues that the Government’s failure to follow its own rules
and regulations denied him due process and constitutes an abuse of process, malicious
                                              6
       Barry suggests that the doctrine of laches weighs in his favor since the Government

allegedly waited years to prosecute him. However, the doctrine of laches is an affirmative

equitable defense in civil cases, not in criminal cases.15 Barry also suggests that a statute

may be void for vagueness, but he does not provide any arguments or specify which statute

he might be challenging. We cannot speculate or construct arguments on Barry’s behalf.

       Barry asserts breach of contract, arguing that he is a claimant in an arbitration

agreement, that the IRS is bound to the terms and conditions of that agreement, and that

the IRS is currently in breach of contract and of its fiduciary duty. However, Barry does

not provide the alleged arbitration agreement or otherwise explain his breach-of-contract

argument.16 He also mentions admiralty law, arguing that he is not subject to admiralty




prosecution, intentional interference of the person, trespass, defamation of character, and
invasion of privacy. Since Barry failed to raise these arguments in his opening brief, this
Court need not consider them. See United States v. Pelullo, 399 F.3d 197, 222 (3d Cir.
2005) (“It is well settled that an appellant’s failure to identify or argue an issue in his
opening brief constitutes waiver of that issue on appeal.”).
15
  See Petrella v. Metro-Goldwyn-Mayer, Inc., 572 U.S. 663, 678 (2014); In re Bressman,
874 F.3d 142, 149 (3d Cir. 2017).
16
   The arbitration agreement that Barry provides is for another person, not for him.
Throughout his briefs, Barry also talks about the United States as a bankrupt corporation,
and discusses his relationship with the Government as that of a debtor and creditor, and
even as a franchisee. Barry’s characterizations demonstrate a profound misunderstanding
of basic facts and law, including the misconception that this is bankruptcy case rather than
a criminal case.

                                             7
jurisdiction without a mutually-agreed contract or his informed consent. Admiralty law

clearly does not apply here.17

       Finally, Barry makes several allegations about the district judge. He asserts that the

judge failed to show proof of his authority to act as a federal judge; that the judge ignored

evidence because of his monetary interest as part of a complex money laundering scheme

run through the federal courts; and that the judge violated the U.S. Constitution by

adjudicating a sham criminal trial. Barry does not provide any support for these radical

and frivolous claims, so we will not consider them.

                                            III.

       For the foregoing reasons, we will affirm Barry’s convictions.




17
  See, e.g., Jerome B. Grubart, Inc. v. Great Lakes Dredge & Dock Co., 513 U.S. 527, 534
(1995) (explaining that the invocation of federal admiralty jurisdiction over a tort claim
requires “conditions both of location and of connection with maritime activity”); Foremost
Ins. Co. v. Richardson, 457 U.S. 668, 674 (1982) (“[T]he primary focus of admiralty
jurisdiction is unquestionably the protection of maritime commerce . . . .”).

                                             8